UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 12-7618


BERNARD MCFADDEN,

                Petitioner - Appellant,

          v.

WARDEN OF KERSHAW CORRECTIONAL INSTITUTION,

                Respondent – Appellee,

          and

THE STATE OF SOUTH CAROLINA; HENRY MCMASTER, South Carolina
Attorney General,

                Respondents.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.      J. Michelle Childs, District
Judge. (3:11-cv-00959-JMC)


Submitted:   December 20, 2012               Decided:   December 26, 2012


Before SHEDD, KEENAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Bernard McFadden, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Bernard McFadden seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

dismissing his 28 U.S.C. § 2254 (2006) petition for failure to

exhaust    state      court   remedies.           The   order     is   not   appealable

unless    a    circuit     justice     or    judge      issues     a   certificate      of

appealability.        28 U.S.C. § 2253(c)(1)(A) (2006).                 A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                        28 U.S.C. § 2253(c)(2)

(2006).       When the district court denies relief on the merits, a

prisoner       satisfies      this     standard          by      demonstrating        that

reasonable       jurists      would    find       that     the     district     court’s

assessment       of     the   constitutional            claims    is    debatable      or

wrong.     Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-

El v. Cockrell, 537 U.S. 322, 336-38 (2003).                       When the district

court denies relief on procedural grounds, the prisoner must

demonstrate      both     that   the    dispositive           procedural     ruling    is

debatable, and that the petition states a debatable claim of the

denial of a constitutional right.                 Slack, 529 U.S. at 484-85.

               We have independently reviewed the record and conclude

that McFadden has not made the requisite showing.                        Accordingly,

we deny McFadden’s motion for a certificate of appealability and

dismiss the appeal.           We dispense with oral argument because the

facts    and    legal    contentions        are   adequately       presented     in    the

                                             2
materials   before   this   court   and   argument   would   not    aid   the

decisional process.



                                                                   DISMISSED




                                    3